DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of figure 6, claims 1-13, in the reply filed on 7/06/2022 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-13 of U.S. Patent No. 11,169,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent No. 11,169,069 anticipate the claims of the current application.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, and 16-18 of copending Application No. 17/015,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/015,673 anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/017,282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/017,282 anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-17 of copending Application No. 17/016,987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/017,282 anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/146,615 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Application No. 17/146,615 claims 
1. A particle detecting module, comprising: 
a base comprising (claim 3): 
a first surface (claim 3); 
a second surface opposite to the first surface (claim 3); 
a laser loading region hollowed out from the first surface to the second surface (claim 3); 
a gas-inlet groove concavely formed from the second surface, disposed adjacent to the laser loading region and comprising a gas-inlet and a transparent window, wherein the gas-inlet is in communication with an environment outside the base, and the transparent window is disposed at a junction between the gas-inlet groove and the laser loading region (claim 3); 
a gas-guiding-component loading region concavely formed from the second surface and in communication with the gas-inlet groove, wherein a ventilation hole penetrates a bottom surface of the gas-guiding-component loading region (claim 3); and 
a gas-outlet groove concavely formed from the first surface, spatially corresponding to the bottom surface of the gas-guiding-component loading region, and hollowed out from the first surface to the second surface in a region where the first surface is not aligned with the gas-guiding-component loading region, wherein the gas-outlet groove is in communication with the ventilation hole, and a gas-outlet is disposed in the gas-outlet groove and in communication with the environment outside the base (claim 3); 
a piezoelectric actuator accommodated in the gas-guiding-component loading region (claims 1 and 3); 
a driving circuit board covering and attached to the second surface of the base (claim 3); 
a laser component positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the laser loading region, wherein a light beam path emitted from the laser component passes through the transparent window and extends in a direction perpendicular to the gas-inlet groove, thereby forming an orthogonal direction with the gas-inlet groove (claim 3); 
a particulate sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and disposed at an orthogonal position where the gas-inlet groove intersects the light beam path of the laser component in the orthogonal direction, so that suspended particles passing through the gas-inlet groove and irradiated by a projecting light beam emitted from the laser component are detected (claim 3); and 
an outer cover covering the first surface of the base and comprising a side plate, wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet, respectively, (claim 3)
wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is defined by the gas-inlet groove and an outlet path is defined by the gas-outlet groove, wherein the particle detecting module has a length ranging from 2 mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm, so that the gas is inhaled from the environment outside base by the piezoelectric actuator, transported into the inlet path defined by the gas-inlet groove through the inlet opening, and passes through the particulate sensor to detect a concentration of the suspended particles contained in the gas, and the gas transported through the piezoelectric actuator is transported out of the outlet path defined by the gas-outlet groove through the ventilation hole and then discharged through the outlet opening (claim 3).  
2. The particle detecting module according to claim 1, wherein the gas-guiding-component loading region has four positioning notches disposed at four corners of the gas-guiding-component loading region for embedding and positioning the piezoelectric actuator (claim 3).  
3. The particle detecting module according to claim 1, wherein the base comprises a light trapping region hollowed out from the first surface to the second surface and spatially corresponding to the laser loading region, wherein the light trapping region comprises a light trapping structure having an oblique cone surface and spatially corresponding to the light beam path (claim 4).  
4. The particle detecting module according to claim 3, wherein a light trapping distance is maintained between the transparent window and a position where the light trapping structure receives the projecting light beam (claims 4-5).  
5. The particle detecting module according to claim 4, wherein the light trapping distance is greater than 3 mm (claim 6).  
6. The particle detecting module according to claim 1, wherein the particulate sensor is a PM2.5 sensor (claim 7).  
7. The particle detecting module according to claim 1, wherein the piezoelectric actuator comprises: a gas-injection plate comprising a plurality of connecting elements, a suspension plate and a hollow aperture, wherein the plurality of connecting elements are connected to and adjacent to the periphery of the suspension plate, the suspension plate is permitted to undergo a bending deformation, and the hollow aperture is formed at a center of the suspension plate, wherein the suspension plate is fastened through and elastically supported by the plurality of connecting elements, a flowing chamber is formed between the gas-injection plate and the bottom surface of the gas-guiding-component loading region, and at least one vacant is formed between the plurality of connecting elements and the suspension plate; a chamber frame carried and stacked on the suspension plate; an actuator element carried and stacked on the chamber frame for being driven in response to an applied voltage to undergo the bending deformation in a reciprocating manner; an insulation frame carried and stacked on the actuator element; and a conductive frame carried and stacked on the insulation frame, wherein a resonance chamber is formed among the actuator element, the chamber frame and the suspension plate, wherein when the actuator element is enabled to drive the gas-injection plate to move in resonance, the suspension plate of the gas-injection plate is driven to generate the bending deformation in the reciprocating manner, the gas flows through the vacant space, enters the flowing chamber, and is discharged out, so as to achieve gas transportation (claim 8).  
8. The particle detecting module according to claim 7, wherein the actuator element comprises: a piezoelectric carrying plate carried and stacked on the chamber frame; an adjusting resonance plate carried and stacked on the piezoelectric carrying plate; and a piezoelectric plate carried and stacked on the adjusting resonance plate, wherein the piezoelectric plate is configured to drive the piezoelectric carrying plate and the adjusting resonance plate to generate the bending deformation in the reciprocating manner by the applied voltage (claim 9).  
9. The particle detecting module according to claim 1, further comprising a first volatile-organic-compound sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the gas-outlet groove, so as to detect the gas flowing through the outlet path of the gas-outlet groove (claim 10).  
10. The particle detecting module according to claim 3, further comprising a second volatile-organic-compound sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the light trapping region, so as to detect the gas flowing through the inlet path of the gas-inlet groove and transported into the light trapping region through the transparent window (claim 11).  
Claims 1, 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/036,688 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7 of copending Application No. 17/546791 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-18 of copending Application No. 17/133945 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-18 of copending Application No. 17/107036 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 17/087248 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 17/109370 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 and 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-16 of copending Application No. 17/379084 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/158855 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 and 7-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 15-20 of copending Application No. 17/360103 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10,  15-20 of copending Application No. 17/360103 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 6, 9, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9-12 of copending Application No. 17/537850 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 6, 9, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-18 of copending Application No. 17/383700 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 6, 9, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13 of copending Application No. 17/537886 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 9, 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-17 of copending Application No. 17/370452 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-4 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-17 of copending Application No. 17/171110 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-4, 7 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 of copending Application No. 17/165398 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 3-4, 9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 18-20 of copending Application No. 17/307233 (reference application) in view of  in view of Feng (US 20190178775 A1) because the claims of the reference application anticipate the claims of the current application with the exception of a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm. Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that is can fit in a wide variety of locations even those locations that have limited space.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng (US 20190178775 A1).
Regarding claim 1, Feng teaches a 1. A particle detecting module, comprising: 
a base comprising: 
a first surface (figures 3-4); 
a second surface opposite to the first surface (figures 3-4); 
a laser loading region hollowed out from the first surface to the second surface (region where laser 712 is located; figures 3-4 and 7); 
a gas-inlet groove concavely formed from the second surface, disposed adjacent to the laser loading region and comprising a gas-inlet and a transparent window, wherein the gas-inlet is in communication with an environment outside the base, and the transparent window is disposed at a junction between the gas-inlet groove and the laser loading region (figures 3-4); 
a gas-guiding-component loading region concavely formed from the second surface and in communication with the gas-inlet groove, wherein a ventilation hole penetrates a bottom surface of the gas-guiding-component loading region (figures 3-4); and 
a gas-outlet groove concavely formed from the first surface, spatially corresponding to the bottom surface of the gas-guiding-component loading region, and hollowed out from the first surface to the second surface in a region where the first surface is not aligned with the gas-guiding-component loading region, wherein the gas-outlet groove is in communication with the ventilation hole, and a gas-outlet is disposed in the gas-outlet groove and in communication with the environment outside the base (figures 3-4); 
a piezoelectric actuator accommodated in the gas-guiding-component loading region (306; paragraph 39); 
a driving circuit board covering and attached to the second surface of the base (102, 700, paragraph 39); 
a laser component positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and accommodated in the laser loading region, wherein a light beam path emitted from the laser component passes through the transparent window and extends in a direction perpendicular to the gas-inlet groove, thereby forming an orthogonal direction with the gas-inlet groove; (712, figures 3-4 and 7) 
a particulate sensor positioned and disposed on the driving circuit board, electrically connected to the driving circuit board, and disposed at an orthogonal position where the gas-inlet groove intersects the light beam path of the laser component in the orthogonal direction, so that suspended particles passing through the gas-inlet groove and irradiated by a projecting light beam emitted from the laser component are detected (708, 710, paragraphs 49-51); and 
an outer cover covering the first surface of the base and comprising a side plate, wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet, respectively (104, 302, 308; figures 3-4), 
wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is defined by the gas-inlet groove and an outlet path is defined by the gas-outlet groove, wherein the particle detecting module has a length ranging from 2 mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm, so that the gas is inhaled from the environment outside base by the piezoelectric actuator, transported into the inlet path defined by the gas-inlet groove through the inlet opening, and passes through the particulate sensor to detect a concentration of the suspended particles contained in the gas, and the gas transported through the piezoelectric actuator is transported out of the outlet path defined by the gas-outlet groove through the ventilation hole and then discharged through the outlet opening (paragraphs 37-39 and figures 3-4).  


    PNG
    media_image1.png
    762
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    685
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    424
    418
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    333
    362
    media_image4.png
    Greyscale

For the reasons give above, the examiner the examiner considers Feng as anticipating the claim. Alternatively, if one were to consider figures 7 as being an alternative embodiment, Feng teaches that figures 7 are exemplary version of element 310 of figures 3-4 (paragraph 48). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device of figures 7 as the element 310 in figures 3-4 because Feng explicitly teaches this as being the case and because the benefit of sensitive detection in a compact device. 
Regarding claims 3-4, see the beam trap, 704, paragraph 49, and the cone of light in figures 3-4 and 7.
Regarding claim 6, see paragraphs 39 and 49.
Regarding claims 7-8, see elements 304 and 306, which are depicted in more detail in figures 5 and 6, as well as described in paragraphs 39 and 41-43.

    PNG
    media_image5.png
    728
    551
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    713
    493
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 1 above, and further in view of Official Notice.
Regarding claim 2, Feng doesn’t explicitly teach the four position notches. Official Notice is taken that it is well known in the field of optical measuring and testing to use notches to secure components. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above to use have four notches to secure the actuator to ensure that the components stay in the desired alignment.  
Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng as applied to claims 4 and 1 above.
Regarding claim 4, Feng suggests but doesn’t explicitly teach 3mm. This is suggested because the diameter is approximately 7mm and as much as 10 mm, while the trapping distance is illustrated [see figures above] as being approximately equal to the radius (3.5 mm and 5 mm, both of which are greater than 3mm). Additionally, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the trapping distance bet greater than 3mm in order to optimize the size of the device (compact enough that it doesn’t take up too much space and large enough so that all the desired measurement components can fit. 
Regarding claims 11-13, Feng doesn’t explicitly teach all the desired ranges, but instead teaches ranges near/overlapping these ranges (paragraph 37). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed ranges of sizes in order to achieve a compact device that still contains all the necessary measurement components. 
Claims 1-2, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being obvious over CN 209167059 U in view of Feng (US 20190178775 A1). Note: This reference shares common inventors with the current application and was published within one year of the effective filing date.
Regarding claim 1, CN 209167059 U teaches all the limitations except for a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm (paragraphs 29-30, 33-35 of attached translation; figures 1-2, 5-7, and 10). 

    PNG
    media_image7.png
    574
    397
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    339
    602
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    611
    441
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    635
    466
    media_image10.png
    Greyscale

Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that can fit in a wide variety of locations even those locations that have limited space.
Regarding claim 2, see paragraph 34
Regarding claim 6, see paragraph 29.
Regarding claim 7, see paragraphs 34-35.
Regarding claim 8, see paragraph 34-35 and figures 10-11.
Regarding claim 11, this is taught by the above combination (see dimensions in mm above).
Regarding claims 12-13, these particular dimensions aren’t explicitly taught, but given the above teaching (from Feng for example) to have small components, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  have the dimensions be approximately 2 mm in order to have an even more compact device that can fit in a wide variety of locations even those locations that have limited space.
Claims 1-2, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being obvious over CN 208621468 U in view of Feng (US 20190178775 A1). Note: This reference shares common inventors with the current application and was published within one year of the effective filing date.
Regarding claim 1, CN 208621468 U teaches all the limitations except for a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm (paragraphs 20-24; figures 1-5; note that the length and width overlap with claimed ranges as shown in paragraph 20). 


    PNG
    media_image11.png
    240
    604
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    752
    500
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    390
    515
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    409
    575
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    635
    466
    media_image15.png
    Greyscale

Feng (US 20190178775 A1) is directed to a similar particle detecting module (title and abstract). Feng teaches a length ranging from 2mm to 35 mm (5-8 mm), a width ranging from 2 mm to 35 mm (5-8 mm), and a thickness ranging from 1 mm to 6.5 mm (3-4 mm; paragraph 37). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above invention to have the above dimensions in order to have a compact device that can fit in a wide variety of locations even those locations that have limited space.
Regarding claim 2, see paragraph 24
Regarding claim 6, see paragraph 22.
Regarding claim 7, see paragraphs 24-25.
Regarding claim 11, this is taught by the above combination (see dimensions in mm above).
Regarding claims 12-13, these particular dimensions aren’t explicitly taught, but given the above teaching (from Feng for example) to have small components, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  have the dimensions be approximately 2 mm in order to have an even more compact device that can fit in a wide variety of locations even those locations that have limited space.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being obvious over CN 209264499 U in view of Feng (US 20190178775 A1). Note: This reference shares common inventors with the current application and was published within one year of the effective filing date.
Regarding claim 1, CN 209264499 U teaches all the limitations except for a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm (paragraphs 22-31; figures 1-5 and corresponding text; note that the length and width overlap with claimed ranges as shown in paragraph 22). 



    PNG
    media_image16.png
    243
    591
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    773
    506
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    376
    517
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    571
    824
    media_image19.png
    Greyscale

Regarding claim 6, see paragraph 24.
Claims 1-2, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Mou (US 20190187035 A1) in view of Feng (US 20190178775 A1). Note: This reference shares common inventors with the current application and was published within one year of the effective filing date.
Regarding claim 1, Mou teaches all the limitations except for a length ranging from 2mm to 35 mm, a width ranging from 2 mm to 35 mm, and a thickness ranging from 1 mm to 6.5 mm (paragraphs 25, 28-29, and 52; figures 1, 8, and 11).
Regarding claim 2, see paragraphs 33-34.
Regarding claim 6, see paragraph 25.
Regarding claims 7-8, see figures 1-9 and paragraphs 40-42.
Regarding claim 9, see paragraph 52
Regarding claim 11, this is taught by the above combination (see dimensions in mm above).
Regarding claims 12-13, these particular dimensions aren’t explicitly taught, but given the above teaching (from Feng for example) to have small components, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  have the dimensions be approximately 2 mm in order to have an even more compact device that can fit in a wide variety of locations even those locations that have limited space.
Allowable Subject Matter
Claim 10 would be allowable if Applicant overcomes the double patenting rejections set forth in this Office action and if rewritten to include all of the limitations of the base claim and any intervening claims.
Additional Prior Art
US 20190178783 A1 discloses

    PNG
    media_image20.png
    849
    455
    media_image20.png
    Greyscale

CN 208805443 Upublished 2019-04-30 with common but distinct inventors discloses

    PNG
    media_image21.png
    238
    520
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    619
    438
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    306
    410
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    563
    818
    media_image24.png
    Greyscale


US 20190331565 A1 published 10/31/2019 and with an effective filing date of 4/27/2018 with common but distinct inventors discloses

    PNG
    media_image25.png
    525
    622
    media_image25.png
    Greyscale

CN 209264500 U published 8/16/2019 with common but distinct inventors discloses 

    PNG
    media_image26.png
    468
    822
    media_image26.png
    Greyscale


US 20200156084 A1 with an effective filing date of 11/16/2018 with common but distinct inventors discloses

    PNG
    media_image27.png
    742
    541
    media_image27.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877